Third District Court of Appeal
                               State of Florida

                      Opinion filed November 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-2318
         Lower Tribunal Nos. DOAH 21-0905, HSMV MS-21-024
                          ________________


             Perotte Driving and Traffic School, Inc.,
                                  Appellant,

                                     vs.

      Department of Highway Safety and Motor Vehicles,
                                  Appellee.



     An Appeal from the State of Florida, Department of Highway Safety
and Motor Vehicles.

     Twig, Trade, & Tribunal, PLLC, and Morgan L. Weinstein (Fort
Lauderdale), for appellant.

    Christie S. Utt, General Counsel, and Elana J. Jones, Assistant
General Counsel (Tallahassee), for appellee.


Before SCALES, HENDON, and GORDO, JJ.

     PER CURIAM.
Affirmed.




            2